Eschwbiler, J.
(dissenting). The creator of the trust here involved executed, as far as it was possible for her to do, the power expressly reserved by her to change the terms of the trust. She alone had the affirmative control of the making of such changes and her co-trustees had no more than a negative control. She exercised completely her affirmative right, and it was consented to by both of the trustees and each immediately upon presentation to them respectively of the proposed change.
Manifestly the expression of an objection to such change proposed by her when expressed by either co-trustee would necessarily relate back to the time of her expressing her desire and would speak as of that time. Plainly, it seems to me, likewise an approval, when expressed, relates back to the same time. ■ This clearly would be so were there any change to arise as to the beneficiaries, intermediate the first expression by the creator of the trust and its approval by the co-trustees. That is to say, the rights of beneficiaries, or those claiming through or under them, arising from such change would be determined as of the time that the creator of the trust 'formally declared her wish to have such change, and not as of the time when the last of the co-trustees expressed his consent to the same, because it is her change, not theirs.
I think, therefore, the trial court was clearly right in 'holding that the subsequent approval by Mr. Richardson of the expressed desire of the creator of the trust should be deemed as taking effect as of the moment when she so expressed in writing her desire to make a change of that which was her own bounty.